Case 1:20-cv-05728-RBK-KMW Document 28 Filed 02/17/21 Page 1 of 2 PageID: 203



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  READING ROCK NORTHEAST, LLC,
                                         Civil No. 20-5728-RBK-KMW
                        Plaintiff,

              v.

  WILLIAM N. RUSSELL, III, et
  al.,
                                         ORDER FOR MEDIATION
                   Defendants.


            The Court having adopted, by Local Civil Rule 301.1 and

Appendix Q, a program for mediation of complex civil actions; it

appearing that mediation of this civil action would conserve the

resources, and be in the best interests of the Court and the

parties; and for good cause appearing,

            IT IS this 17th day of February, 2021:

            ORDERED THAT:

            1.     This civil action be, and it hereby is, referred to

mediation consistent with Local Civil Rule 301.1 and Appendix Q;

            2.     Counsel   and   the   parties   shall   participate   in

mediation and shall cooperate with the mediator (the Honorable

Thomas W. Cavanaugh, Jr.) who has been selected by the parties;

            3.     Counsel and the parties (including individuals with

settlement authority) shall attend mediation sessions as requested

by the mediator;
Case 1:20-cv-05728-RBK-KMW Document 28 Filed 02/17/21 Page 2 of 2 PageID: 204



            4.      The mediator may meet with counsel and parties

jointly or ex parte.          All information presented to the mediator

shall be deemed confidential and shall be disclosed by the mediator

only on consent of counsel, except as necessary to advise the Court

of an apparent failure to participate.          The mediator shall not be

subject to subpoena by any party.          No statements made or documents

prepared     for    mediation   sessions    shall   be   disclosed   in   any

subsequent       proceeding   or   construed   as   an   admission   against

interest;

            5.      All discovery proceedings in this civil action are

hereby STAYED for a period of sixty (60) days from the date hereof

except that discovery, as an aid to mediation, may be conducted as

agreed to by the mediator and counsel.



                                           s/Karen M. Williams
                                           United States Magistrate Judge




cc:   Honorable Robert B. Kugler
      Honorable Mark Falk, Mediation Compliance Judge
